DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0063924 to Simmons et al. (Simmons hereinafter) in view of WO 85/01993 to Lennartsson (Lennartsson) and US PGPub 2004/0136833 to Allington et al. (Allington).
Regarding claim 1, Simmons teaches a reciprocating fluid pump (100) for pumping a subject fluid, comprising: a pump body (102); a first subject fluid chamber (126) within the pump body; a second subject fluid chamber (128) within the pump body; a first plunger (bellows with 120, see Fig. 2) located at least partially within the pump body and at least partially defining a first drive fluid chamber (127), the first plunger comprising a flexible material (paragraph 26) and configured to expand and compress in 
Regarding claim 2, Simmons teaches a first piston chamber (110) formed within the pump body and adjacent to the first drive fluid chamber; a second piston chamber (112) formed within the pump body and adjacent to the second drive fluid chamber; a first piston (120) comprising a first piston head (120) and a first shaft (140) extending from the first piston head, wherein the first piston head is disposed within the first piston chamber and wherein the first shaft is coupled to the first plunger and extends between the first drive fluid chamber and the first piston chamber; and a second piston (122) comprising a second piston head (122) and a second shaft (142) extending from the second piston head, wherein the second piston head is disposed within the second piston chamber and wherein the second shaft is coupled to the second plunger and extends between the second drive fluid chamber and the second piston chamber.
Regarding claim 3, Lennartsson teaches a sensor receiving cavity (not labeled) within the piston shaft (14) which would be provided to the pistons of Simmons per the combination above.
Regarding claim 4, Lennartsson teaches a first sensor portion (9) and a target (essentially piston shaft 14 or the inner surface thereof).
Regarding claim 5, Lennartsson does not specifically describe the sensor (9) as an inductive proximity sensor, but given the structure illustrated in Fig. 1, one of ordinary skill in the art would naturally conclude that such a sensor was being utilized, due to the rod and piston rod structure being shown as non-contacting.
Regarding claim 6, Lennartsson teaches a programmable logic controller (page 7, lines 30-33, “microprocessor and its necessary peripheral equipment”.
Regarding claim 7, Simmons teaches an inlet (114) and an outlet (116) in the body and in communication with the subject fluid chambers, wherein the outlet is restricted (i.e. by valves 135, 137) comparative to the inlet.
Regarding claim 15, Simmons teaches a reciprocating fluid pump (100) for pumping a subject fluid, comprising: a pump body (102); a first subject fluid chamber (126) within the pump body; a second subject fluid chamber (128) within the pump body; a first plunger (bellows with 120) located at least partially within the pump body and at least partially defining a first drive fluid chamber(127), the first plunger comprising a flexible material (paragraph 26) and configured to expand and compress in a reciprocating action to pump the subject fluid through the first subject fluid chamber within the pump body; a second plunger (bellows with 122) located at least partially within the pump body and at least partially defining a second drive fluid chamber (129), the second plunger comprising a flexible material (paragraph 26) and configured to expand and compress in a reciprocating action to pump the subject fluid through the second subject fluid chamber within the pump body; and an external controller (170) configured to insert drive fluid into the pump body in order to cause the first plunger and the second plunger to move through expansion and compression strokes, wherein the external controller is configured to cause the first plunger and the second plunger to at least partially overlap in timing of the expansion and compression strokes (paragraph 107).  Finally, Simmons teaches that the controller (170) controls the operation of the pistons, including their speed and timing (as shown in Fig. 12 and the attendant discussion thereof).  However, Simmons does not teach that the controller is configured to cause expansion (i.e. discharge, see applicant’s specification, paragraph 0043-0044) strokes of the first plunger to overlap with expansion strokes of the second plunger on both ends of the stroke and similar for the second plunger.  Allington teaches another dual plunger pump generally, and particularly teaches 
Regarding claim 16, Simmons teaches a first piston chamber (110) formed within the pump body and adjacent to the first drive fluid chamber; a second piston chamber (112) formed within the pump body and adjacent to the second drive fluid chamber; a first piston (120) comprising a first piston head (120) and a first shaft (140) extending from the first piston head, wherein the first piston head is disposed within the first piston chamber and wherein the first shaft is coupled to the first plunger and extends between the first drive fluid chamber and the first piston chamber; and a second piston (122) comprising a second piston head (122) and a second shaft (142) extending from the second piston head, 
Regarding claim 18, Simmons does not teach a first sensor assembly at least partially disposed within the pump body and configured to sense a position of the first plunger; a second sensor assembly at least partially disposed within the pump body and configured to sense a position of the second plunger or that the controller is operably coupled to the first sensor assembly and the second sensor assembly and configured to insert drive fluid into the pump body based on sensed positions of the first plunger and the second plunger.  Lennartsson teaches another reciprocating fluid machine generally, and particularly teaches that an external controller (24) thereof may be provided with a sensor (9) to indicate when direction shifts are desired and control piston speed (page 5, ln. 9-23).  Lennartson teaches that the sensor (9) is coaxial with the piston (see Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art to provide a sensor assembly as taught by Lennartsson to each of the pistons of Simmons in order to allow selective control of their reciprocating speed and to place those sensor assemblies in operable coupling with the controller (170) thereof to effect the selective control.
Regarding claim 19, Simmons teaches that the first and second plungers are not structurally connected.
Regarding claim 20, Simmons teaches an inlet (114) and an outlet (116) in the body and in communication with the subject fluid chambers, wherein the outlet is restricted (i.e. by valves 135, 137) comparative to the inlet.
Claims 8, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Lennartsson, Allington and US PGPub 2015/0053736 to Pomeroy et al. (Pomeroy).
Regarding claim 8, Simmons teaches a reciprocating fluid pump (100) for pumping a subject fluid, comprising: a pump body (102); a first subject fluid chamber (126) within the pump body; a second subject fluid chamber (128) within the pump body; a first plunger (bellows with 120, see Fig. 2) located at least partially within the pump body, the first plunger comprising a flexible material (paragraph 26) and configured to expand and compress in a reciprocating action to pump the subject fluid through the first subject fluid chamber within the pump body; a second plunger (bellows with 122) located at least partially within the pump body, the second plunger comprising a flexible material (paragraph 26) and configured to expand and compress in a reciprocating action to pump the subject fluid through the second subject fluid chamber within the pump body; a first drive fluid chamber (127) at least partially defined within bellows of the first plunger; a second drive fluid chamber (129) at least partially defined within bellows of the second plunger; a first piston chamber (110) formed within the pump body and adjacent to the first drive fluid chamber; a second piston chamber (112) formed within the pump body and adjacent to the second drive fluid chamber; a first piston (120) coupled to the first plunger and extending between the first drive fluid chamber and the first piston chamber; and a second piston (122) coupled to the second plunger and extending between the second drive fluid chamber and the second piston chamber.  Simmons does not teach the first piston comprising a first plurality of vents extending through the first piston and from the first drive fluid chamber to the first piston chamber.  Pomeroy teaches another fluid drive device generally, and particularly teaches that a drive cylinder may be provided with vents (88) to relieve excess drive fluid pressure.  Therefore it would have been obvious to one of ordinary skill in the art to provide vents as taught by Pomeroy to both pump chambers of Simmons in order to relieve excess drive fluid pressure.  Thus provided, vents as taught by Pomeroy would extend through the first piston and link the first drive fluid chamber and piston chamber.  Simmons does not teach a first sensor assembly at least partially disposed within the pump body and configured to sense a position of the first plunger; a second sensor assembly at least partially disposed 
Regarding claim 10, Lennartsson teaches a sensor receiving cavity (not labeled) within the piston shaft (14) which would be provided to the pistons of Simmons per the combination above.
Regarding claim 11, Lennartsson teaches a first sensor portion (9) and a target (essentially piston shaft 14 or the inner surface thereof).
Regarding claim 12, Simmons teaches an inlet (114) and an outlet (116) in the body and in communication with the subject fluid chambers, wherein the outlet is restricted (i.e. by valves 135, 137) comparative to the inlet.
Regarding claim 13, Simmons teaches that the first and second plungers are not structurally connected.
Regarding claim 14, Simmons teaches a center body (104) partially housing the subject fluid chambers, a first end piece (106) and a second end piece (108) partially housing the piston chambers.
Simmons does not teach the first piston comprising a first plurality of vents extending through the first piston and from the first drive fluid chamber to the first piston chamber.  Pomeroy teaches another fluid drive device generally, and particularly teaches that a drive cylinder may be provided with vents (88) to relieve excess drive fluid pressure.  Therefore it would have been obvious to one of ordinary skill in the art to provide vents as taught by Pomeroy to both pump chambers of Simmons in order to relieve excess drive fluid pressure.  Thus provided, vents as taught by Pomeroy would extend through the first piston and link the first drive fluid chamber and piston chamber.
Response to Arguments
Applicant’s arguments, see page 12, filed 30 November 2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lennartsson as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3,654,549 to Maurer teaches another inductive piston position sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        26 February 2021